DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Agust 20, 2021 have been considered by the Examiner and made of record in the application file.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19, 22-27, 30-35, and  38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, and 12-16 of Patent No. 11,121,994.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader.

Application 17/445,532
Patent 11,121,994
19. A method comprising:






	identifying a selection, by a sender user on a first client terminal, of a recipient user to send a message;
	identifying a selection, by the sender user on the first client terminal, of a media object for the message; 
	identifying, in a local table of the first client terminal, a presence or an absence of a target application user identifier associated with the recipient user; and 
	in response to identifying the absence of the target application user identifier in the local table: causing generation of a web document configured to cause a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser, the generated web document being stored at a storage location; and causing transmission of the message to the second client terminal using a messaging service, the message comprising a network accessible storage address of the storage location of the media object, the message being addressed to a telephone number of the recipient user.



20. The method of claim 19, wherein the message comprises a short message service (SMS) message.

21. The method of claim 19, wherein the message comprises an instant messenger (IM) message.

22. The method of claim 19, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content, and a video content.


23. The method of claim 19, wherein the selection of the media object comprises recording the media object using a media object designation interface presented on a display of the first client terminal.







24. The method of claim 23, wherein the identifying of the selection of the recipient user to send the message comprises: generating an interactive palette that includes a plurality of selectable icons, each one of the plurality of selectable icons being associated with one of a plurality of contact members; adding the interactive palette to the media object designation interface; presenting the media object designation interface with the interactive palette on the display of the first client terminal; and identifying the selection based on a choice of one of the plurality of selectable icons by the sender user.


25. The method of claim 24, wherein the display is a touch screen and the selection is a single finger tap event on an area of the display that presents one of the plurality of selectable icons.

26. The method of claim 23, wherein the media object designation interface comprises an image or video capturing area that displays an output of an image sensor of the first client terminal.

27. A client terminal comprising: a user interface adapted configured to identify a selection, by a sender user on a first client terminal, of a recipient user to send a message and to identify a selection of a media object based for the message; a messaging router module adapted configured to identify, in a local table of the client terminal, a presence or an absence of a target application user identifier associated with the recipient user; and a media object distribution module configured to cause generation of a web document configured to cause a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser, the generated web document being stored at a storage location, the media object distribution module being configured to cause transmission of the message to the second client terminal using a messaging service, the message comprising a network accessible storage address of the storage location of the media object, the message being addressed to a telephone number of the recipient user.










28. The client terminal of claim 27, wherein the message comprises a short message service (SMS) message.

29. The client terminal of claim 27, wherein the message comprises an instant messenger (IM) message.

30. The client terminal of claim 27, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content, and a video content.


31. The client terminal of claim 27, wherein the selection of the media object comprises recording the media object using a media object designation interface presented on a display of the first client terminal.







32. The client terminal of claim 31, wherein the identifying of the selection of the recipient user to send the message comprises: generating an interactive palette that includes a plurality of selectable icons, each one of the plurality of selectable icons being associated with one of a plurality of contact members; adding the interactive palette to the media object designation interface; presenting the media object designation interface with the interactive palette on the display of the first client terminal; and identifying the selection based on a choice of one of the plurality of selectable icons by the sender user.

33. The client terminal of claim 32, wherein the display is a touch screen and the selection is a single finger tap event on an area of the display that presents one of the plurality of selectable icons.

34. The client terminal of claim 31, wherein the media object designation interface comprises an image or video capturing area that displays an output of an image sensor of the first client terminal.

35. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device of a first client terminal, cause the processing device to perform operations comprising: identifying a selection, by a sender user on the first client terminal, of a recipient user to send a message; identifying a selection, by the sender user on the first client terminal, of a media object for the message; identifying, in a local table of the first client terminal, a presence or an absence of a target application user identifier associated with the recipient user; and in response to identifying the absence of the target application user identifier in the local table: causing generation of a web document configured to cause a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser, the generated web document being stored at a storage location; and causing transmission of the message to the second client terminal using a messaging service, the message comprising a network accessible storage address of the storage location of the media object, the message being addressed to a telephone number of the recipient user.







36. The non-transitory computer-readable storage medium of claim 35, wherein the message comprises a short message service (SMS) message.

37. The non-transitory computer-readable storage medium of claim 35, wherein the message comprises an instant messenger (IM) message.

38. The non-transitory computer-readable storage medium of claim 35, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content, and a video content.
	1. A method comprising: 
	acquiring contact information of a plurality of contact members the contact information enabling a first client terminal to establish a cellular communication channel with a given contact member of the plurality of contact members via a cellular network; 
	identifying a selection, by a user at the first client terminal, of at least one contact member of the plurality of contact members;
	receiving a designation of a media object; 
	
	
	identifying, in a local table of the first client terminal, a presence or an absence of a target application user identifier associated with the at least one contact member; and 
	in response to identifying the absence of the target application user identifier in the local table: causing generation of a web document that causes a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser, the generated web document being stored at a storage location; and causing transmission of a carrier message to the second client, terminal using a cellular messaging service, the carrier message comprising a network accessible storage address of the storage location of the media object, the carrier message being addressed to a telephone number of at least one contact member, the telephone number being extracted from the contact information.







2. The method of claim 1, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content, and a video content, the at least one member being recorded in response to the selection.

3. The method of claim 1, wherein the receiving the designation of the media object comprises recording the media object using a media object designation interface presented on a display of the first client terminal.

4. The method of claim 3, wherein the receiving the designation of the media object and the identifying the selection are performed in response to a common user input to the media object designation interface.

5. The method of claim 3, wherein the identifying the selection at the first client terminal of the at least one contact member of the plurality of contact members comprises: generating an interactive palette which includes a plurality of selectable icons each one of the plurality of selectable icons is associated with one of the plurality of contact members; adding the interactive palette to the media object designation interface; and presenting the media object designation interface with the interactive palette on the display of the first client terminal; and identifying the selection based on a choice of one of the plurality of selectable icons by the user.

6. The method of claim 5, wherein the display is a touch screen and the selection is a single finger tap event on an area of the display that presents one of the plurality of selectable icons.

7. The method of claim 3, wherein the media object designation interface comprises an image or video capturing area that displays an output of an image sensor of the first client terminal.

8. A client terminal comprising: a processor; and computer-readable storage medium comprising program instructions that cause the processor to perform operations comprising: acquiring contact information of a plurality of contact members the contact information enabling the client terminal to establish a cellular communication channel with a given contact member of the plurality of contact members via a cellular network; identifying a selection, by a user at the client terminal, of at least one contact member of the plurality of contact members and to receive a designation of a media object based on said selection; identifying, in a local table of the client terminal, a presence or an absence of a target application user identifier associated with the at least one contact member; and in response to identifying the absence of the target application user identifier in the local table: causing generation of a web document that causes a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser, the generated web document being stored at a storage location; and causing transmission of a carrier message to the second client terminal using a cellular messaging service in response to identifying the absence of the target application user identifier in the local table, the carrier message comprising a network accessible storage address of the storage location of the media object, the cellular message being addressed to a telephone number of at least one contact member that is extracted from the contact information.







9. The client terminal of claim 8, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content; and a video content, the at least one member being recorded in response to the selection.

10. The client terminal of claim 8, wherein the receiving the designation of the media object comprises recording the media object using a media object designation interface presented on a display of the client terminal.

11. The client terminal of claim 10, wherein the receiving the designation of the media object and the identifying the selection are performed in response to a common user input to the media object designation interface.

12. The client terminal of claim 10, wherein the identifying the selection at the client terminal of the at least one contact member of the plurality of contact members comprises: generating an interactive palette which includes a plurality of selectable icons each one of the plurality of selectable icons is associated with one of the plurality of contact members; adding the interactive palette to the media object designation interface; and presenting the media object designation interface with the interactive palette on the display of the client terminal; and identifying the selection based on a choice of one of the plurality of selectable icons by the user.

13. The client terminal of claim 12, wherein the display is a touch screen and the selection is a single finger tap event on an area of the display that presents one of the plurality of selectable icons.

14. The client terminal of claim 10, wherein the media object designation interface comprises an image or video capturing area that displays an output of an image sensor of the client terminal.

15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device of a first client terminal, cause the processing device to perform operations comprising: acquiring contact information of a plurality of contact members the contact information enabling the first client terminal to establish a cellular communication channel with a given contact member of the plurality of contact members via a cellular network; identifying a selection, by a user at the first client terminal, of at least one contact member of the plurality of contact members; receiving a designation of a media object; identifying, in a local table of the first client terminal, a presence or an absence of a target application user identifier associated with the at least one contact member; and in response to identifying the absence of the target application user identifier in the local table; causing generation of a web document that causes a browser of a second client terminal to present the media object on the second client terminal for a limited time period after the generated web document is loaded by the browser the generated web document being stored at a storage location; and causing transmission of a carrier message to the second client terminal using a cellular messaging service, the carrier message comprising a network accessible storage address of the storage location of the media object, the carrier message being addressed to a telephone number of at least one contact member, the telephone number being extracted from the contact information.









16. The non-transitory computer-readable storage medium of claim 15, wherein the media object comprises at least one member of a group consisting of text content, a photograph, an audio content, and a video content, the at least one member being recorded in response to the selection.

17. The non-transitory computer-readable storage medium of claim 15, wherein the receiving the designation of the media object comprises recording the media object using a media object designation interface presented on a display of the first client terminal.

18. The non-transitory computer-readable storage medium of claim 17, wherein the receiving the designation of the media object and the identifying the selection are performed in response to a common user input to the media object designation interface.

19. The non-transitory computer-readable storage medium of claim 17, wherein the identifying the selection at the first client terminal of the at least one contact member of the plurality of contact members comprises: generating an interactive palette which includes a plurality of selectable icons each one of the plurality of selectable icons is associated with one of the plurality of contact members; adding the interactive palette to the media object designation interface; and presenting the media object designation interface with the interactive palette on the display of the first client terminal; and identifying the selection based on a choice of one of the plurality of selectable icons by the user.

20. The non-transitory computer-readable storage medium of claim 17, wherein the media object designation interface comprises an image or video capturing area that displays an output of an image sensor of the first client terminal.


Although  Patent 11,121,994 claim set does not include feature claimed by claims 20, 21, 28, 29, 36 and 37, however, the Examiner submits that the features of “SMS” and IM are well known in the art.
It would have been obvious incorporate features of SMS and IM in Patent ‘994 to allow users to communicate using existing well proven technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Grossman et al. (US 2015/0095433)
Yang et al. (US 2014/0115170)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642